NUMBER 13-10-00584-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                      IN RE J. E. SAENZ & ASSOCIATES, INC.


                 On Petition for Writ of Mandamus
     And Emergency Motion for Stay of All Trial Court Proceedings.


                                MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Rodriguez and Vela
                   Memorandum Opinion Per Curiam1

       Relator, J. E. Saenz & Associates, Inc., filed a petition for writ of mandamus and

an emergency motion for stay of all trial court proceedings in the above cause on

October 19, 2010, seeking to compel the trial court to rule on relator’s “Motion to

Dismiss with Prejudice” and “Motion to Stay all Proceedings.” Relator has now filed a

motion to dismiss this proceeding on grounds that it is moot.




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
      The Court, having examined and fully considered relator’s motion to dismiss, is of

the opinion that relator has shown itself entitled to the relief sought. Accordingly, the

motion to dismiss is GRANTED. The petition for writ of mandamus and emergency

motion for stay of all trial court proceedings are DISMISSED AS MOOT without

prejudice. See TEX. R. APP. P. 52.8(a).


                                                      PER CURIAM




Delivered and filed the
27th day of October, 2010.